Citation Nr: 0921754	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-18 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus 
type II, currently rated as 20 percent disabling.

2.  Entitlement to a separate evaluation for bladder 
dysfunction as due to the service connected diabetes mellitus 
type II.

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The appellant had active service from January 1969 to 
December 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In a July 2005 the RO denied an increased evaluation of 
diabetes mellitus and hypertension, denied service connection 
for glaucoma, and TDIU.

In a Notice of Disagreement (NOD) of November 2005 the 
appellant expressed his disagreement with the issues of an 
increased rating of diabetes mellitus and entitlement to 
TDIU.  He also stated he wanted to file a claim for sleep 
apnea.

In a Statement of the Case (SOC) of March 2006 the RO listed 
the issues of the increased rating of diabetes mellitus and 
hypertension, and entitlement to service connection for 
glaucoma.  He provided reasons and basis for his denial only 
as to the issues of entitlement to an increased rating for 
diabetes mellitus and hypertension.  

In a VA form 9 of April 2006, the appellant stated he was 
appealing only the issues of entitlement to service 
connection for glaucoma and an increased evaluation of 
diabetes mellitus.  

In a June 2006 rating decision the RO denied service 
connection for sleep apnea.

In a rating decision of January 2007 the RO denied increased 
evaluation of diabetes mellitus, peripheral neuropathy of the 
left hand, neuropathy of the right hand, neuropathy of the 
right foot, and neuropathy of the left foot.

In an SOC of August 2008 the RO readjudicated the issue of 
entitlement to service connection for glaucoma.  He further 
informed the appellant that the prior SOC of March 2006 was 
procedurally flawed as it did not explain why service 
connection for glaucoma had been denied.  They further noted 
that the issue was not originally included in his NOD.  The 
RO informed the appellant that he should tell them whether he 
desired to appeal this issue. 

According to the procedural history as stated above, the 
Board notes that the appellant did not perfect an appeal with 
regard to the issue of service connection for glaucoma at 
this time.  Therefore, this issue is not currently before the 
Board at this time.  We do not make any comment as to 
timelines or whether the AOJ closed the issue.

The issues of entitlement to a separate evaluation for a 
bladder dysfunction and entitlement to TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The appellant's diabetes mellitus, type II, requires the use 
of insulin and a restricted diet, but does not require the 
regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus, type II, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.120, Diagnostic Code 
7913 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of February 2005 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  However, the U.S. Supreme Court 
has recently reversed that decision, finding it unlawful in 
light of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court held that the burden of proving harmful error 
must rest with the party raising the issue, that the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, the Board notes that notice as to the effective 
date and disability rating was not provided until August 2008 
after the RO's decision.  However, the Board notes that the 
appellant was provided notice and allowed the opportunity to 
submit additional evidence.  Furthermore, the Board notes 
that the claim is being denied; therefore, despite the timing 
error, there has been fundamental fairness.  

The Board notes that in an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  In regards to the issues on appeal the Board 
finds that while the preadjudicatory notice was inadequate, 
the essential fairness of the process has not been affected.

An August 2008 letter provided the appellant with information 
indicating that in determining a disability rating, the RO 
considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The appellant was told that ratings were 
assigned with regard to severity from 0 percent to 100 
percent, depending on the specific disability.  The appellant 
was also told of the specific criteria needed for his 
disability to warrant an increased rating.  Therefore, the 
appellant has been provided with all necessary notice 
regarding his claim for an increased evaluation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in January 2009, which was prior 
to the transfer and certification of the case to the Board.  
The Board finds that the content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify. The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
medical records and outpatient medical records have been 
obtained.  The appellant was afforded VA examinations.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history, 
including service medical records. 38 C.F.R. § 4.2 (2008).  
An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2008).

Diagnostic Code 7913, provides that a 20 percent evaluation 
is authorized when the diabetes requires insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation is authorized when the 
diabetes requires insulin, restricted diet, and regulation of 
activities.  A 60 percent evaluation is authorized when the 
diabetes requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions which require one or two hospitalizations per year 
or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Note (1) to Code 7913 authorizes separate 
evaluations for complications of diabetes unless they are 
part of the criteria used to support a 100 percent 
evaluation.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 
505 (2007) (staged ratings are appropriate when the factual 
findings show distinct period where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 
(2001).  A disability may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential, 
in determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Here, the disability has 
not significantly changed and a uniform evaluation is 
warranted.

The appellant seeks an evaluation greater than the currently 
assigned 20 percent evaluation for the his service- connected 
diabetes mellitus.  VA treatment records reflect a history of 
diabetes mellitus.

VA outpatient treatment records of June 2003 show that the 
appellant's diabetes mellitus was adequately controlled with 
oral and glargine/lispro insulin.  The appellant was advised 
to continue to do the same and try to diet better and loose 
weight.  Records of October 2003 show that the appellant's 
diabetes mellitus was fairly controlled with combination of 
oral and glargine/lispro insulin.  It was noted that diet, 
exercise, weight loss and insulin for control of sugars were 
discussed.

Records of January 2004 show that the appellant's diabetes 
mellitus was fairly controlled with a combination of oral and 
glargine/lispro insulin.  In May 2004 it was noted that 
diabetes mellitus was in suboptimal control with combination 
oral and glargine/lispro insulin.  It was noted that a plan 
of weight loss with weight watchers was agreed upon to 
closely monitor pre-meal glucose levels.  In November 2004 it 
was again noted that diabetes mellitus was in suboptimal 
control with combination oral and glargine/aspart insulin.  
It was noted that there was continued lifestyle 
noncompliance.  Records from later that same month note that 
the appellant continued to experience problems with diet and 
exercise.  

A QTC examination report of March 2005 notes that the 
appellant did not have a history of ketoacidosis and did not 
have a problem with hypoglycemia.  On average he visits his 
doctor 4 times a year for his diabetes.  He experiences 
tingling and numbness, and abnormal sensation in the arms and 
legs.  The diabetes has resulted in bladder dysfunction with 
no pad needed.  During the day he urinates 10 times at 
intervals of 45 minutes and at night, he urinates 2 times in 
intervals of 3 hours.  It was noted he was being treated with 
injected insulin 3 times a day.  He reported that the 
diabetes had affected his eyesight resulting in early 
glaucoma and that he experienced dry skin.  It was noted that 
functional impairment was in the form of difficulty working 
on computers because of the hand numbness and blurred vision 
and that he was not working at the time he developed this 
condition.  

The appellant was diagnosed with diabetes mellitus with no 
change in diagnosis.  It was noted that the diabetes did not 
cause any restriction of activities.  He was also diagnosed 
with peripheral neuropathy of bilateral hands and feet, 
hypertension and impotence diagnosed as erectile dysfunction 
all due to the diabetes mellitus.  It was further noted that 
there were no non-diabetic conditions that were aggravated by 
the diabetes.  

In a Notice of Disagreement of November 2005 the appellant 
stated that he had had to curtail most of his physical 
activities due to the severity of his service connected 
neuropathy in both arms and legs.  

In a September 2006 the appellant stated that due to his 
diabetes because of his peripheral neuropathy in his hands 
and feet, he is unable to climb a ladder, descend stairs 
without a handrail, jog, play tennis, racquetball or golf 
when it is under 60 degrees, do plumbing or carpentry work, 
or type for more than 10 minutes.  

A QTC examination report of November 2006 notes that the 
appellant did not have a history of ketoacidosis and did not 
have a problem with hypoglycemia.  It was noted that due to 
the diabetes, he has progressive loss of strength in both 
arms and tingling and numbness in the hands and feet, 
extending proximally to the wrists.  On average he visits his 
doctor 3 times a year for his diabetes.  The diabetes has 
resulted in bladder dysfunction with no pad needed.  During 
the day he urinates 6 times at intervals of 1.5 hours and at 
night, he urinates 2 times in intervals of 4 hours.  It was 
noted he was being treated with injected insulin before each 
meal, 3 times a day.  He reported his eyesight has been 
affected.  Functional impairment was noted to be that he gets 
dizzy when going up and down the stairs or walking downhill, 
and he is unable to feel his feet.  He is unable to grip 
items for longer than 30 seconds at a time.  

A diagnosis of diabetes mellitus with no change in diagnosis 
was noted.  It was further noted that subjectively the 
appellant has had polyuria and elevated blood sugars sine 
1990, currently requiring metformin and rosiglitazone by 
mouth, and Novalog and glargine insulin injected 
subcutaneously for control.  Objectively there is elevation 
of the blood sugar while using insulin and hypoglycemic 
agents.  It was noted that the diabetes caused certain 
activity restrictions such as, the inability to run or climb 
ladders at all, he can only manage stairs if there is a 
handrail as he becomes dizzy when descending stairs due to 
the inability to feel his feet; he falls frequently because 
of loss of sensation in his feet; he looses sensation in his 
hands with activities that require a sustained grip for more 
than 30 seconds at a time, such as writing, using home repair 
tools or gripping a golf club; and he has difficulty with 
food and meal preparation due to loss of sensation in his 
hands.  In addition, he was diagnosed with peripheral 
neuropathy of bilateral hands and feet secondary to diabetes 
mellitus, eye problem with a diagnosis of glaucoma which is a 
complication of diabetes mellitus, bladder dysfunction due to 
diabetes neuropathy, and impotence diagnosed as erectile 
dysfunction which is a complication of diabetes mellitus.  
Diagnosis of neuralgia of the internal popliteal nerve was 
changed to diabetic peripheral neuropathy involving the feet; 
and diagnosis of paralysis of the median nerve was changed to 
diabetic peripheral neuropathy involving the hands and 
wrists.  It was further noted that there was no non-diabetic 
condition that is aggravated by the diabetes.   

A QTC examination report of November 2008 notes that the 
appellant did not have a history of diabetic ketoacidosis and 
he reported no problems with hypoglycemia.  On average, he 
visits his doctor 4 times a year for his diabetes.  He 
described tingling and numbness in his wrists, hands, legs, 
and feet.  He reported no weight loss and progressive loss of 
strength.  He stated he did not experience any urinary 
incontinence and no fecal leakage.  He indicated he treats 
his diabetes with oral medication and insulin.  He stated his 
diabetes did not affect his eyes.  He reported functional 
impairments in the form of problems gripping with his hands 
for six years.  

He was diagnosed with diabetes mellitus with no change in 
diagnosis.  It was noted the disability was active and 
symptomatic.  Objective findings included lab results, and 
findings on examination which are consistent with diabetes 
mellitus.  It was noted that the appellant reported walking 3 
to 4 miles a day and playing golf for exercise.  It was noted 
that he had retired 3 years before and that his daily 
activity was not affected by his disability at the present 
time.  The examiner further diagnosed hypertension associated 
with diabetes mellitus, peripheral neuropathy of lower and 
upper extremities associated with diabetes mellitus, and a 
heart problem and the diagnosis is left branch block noted to 
be a complication of diabetes mellitus.  It was noted that 
there were no findings of secondary complications related to 
the eye, skin, peripheral arteries, a renal disorder or 
impotence.  

The appellant is currently evaluated as 20 percent disabling.  
To warrant a higher evaluation of 40 percent, the evidence of 
record must show that the appellant requires insulin, a 
restricted diet and regulation of activities.  After a 
careful review of the evidence of record the Board finds that 
an evaluation in excess of 20 percent disabling is not 
warranted for the appellant's diabetes mellitus, type II.

The evidence is clear that the appellant's diabetes mellitus 
requires the use of insulin and a restricted diet.  VA 
outpatient treatment records clearly show that the appellant 
was consistently advised to improve his diet.  However, there 
is no competent evidence that his treating physicians have 
regulated his activities due to his diabetes.  The appellant 
has reported that he can no longer do certain activities such 
as grabbing objects, going up and down ladders, playing 
racketball or golf, and do plumbing or carpentry.  He has 
stated that these restrictions in activities are due to the 
neuropathies associated with his diabetes mellitus.  The 
appellant is competent to report symptoms as he perceives 
them through his senses.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the Board notes that the appellant has 
been service connected for peripheral neuropathy of his upper 
and lower extremities as secondary to his service connected 
diabetes mellitus.  However, while the appellant contends 
that the his activities are regulated due to his diabetes, 
such assertions are not borne out by the medical evidence of 
record.  The more probative evidence establishes that 
regulation of activities is not required.  Moreover, the 
medical record reflects that physical activity, exercise, has 
been strongly encouraged by the appellant's treating 
physician.  Further, while the appellant has reported his 
activities are restricted, at the latest QTC examination of 
November 2008 he reported walking 3-4 miles a day and playing 
golf for exercise.  The more probative lay and medical 
evidence establishes that activities are not regulated within 
the meaning of the regulation.  We conclude that his actual 
activity level and the suggestions of the examiners are more 
probative than his assertion that activities are regulated.

Moreover, the record shows that in the QTC examination of 
November 2006 the appellant has been diagnosed with an eye 
disorder diagnosed as glaucoma as due to the diabetes 
mellitus, and bladder dysfunction as due to the diabetic 
neuropathy.  The Board notes that the diagnosis of glaucoma 
is not supported by the evidence of record.  VA outpatient 
treatment records have shown diagnoses of glaucoma suspect.  
Moreover, the eye examination of November 2006 found no 
diabetic ocular pathology.  Finally, the QTC examination 
report of November 2008 showed the appellant's eyes to be 
normal and found no eye complication due to the diabetes.  
Therefore, there is no supportable diagnosis of glaucoma or 
any other eye disability due to the diabetes.  

Lastly, the Board notes that the record shows neuropathy of 
the upper and lower extremities, erectile dysfunction, left 
bundle branch block, and hypertension associated with 
diabetes mellitus; however, these are separately rated and 
are not currently in appeal status and, therefore, are not 
for review by the Board at this time.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the appellant's disability has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) for any period since 
service connection was established.  In addition, there is no 
showing during this period that the appellant's disability 
has necessitated frequent periods of hospitalization, or that 
the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 

Based on the above evidence and analysis, the Board finds 
that the veteran's diabetes mellitus, type II, does not 
warrant an evaluation in excess of 20 percent disabling.  The 
preponderance of the evidence is against a higher evaluation 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b), Gilbert, supra.  The Board has 
specifically considered the lay evidence, but finds that the 
cumulative medical evidence is more probative of the degree 
of the Veteran's disability.


ORDER

An evaluation in excess of 20 percent for type II diabetes 
mellitus is denied.


REMAND

The Board notes that compensable complications from diabetes 
mellitus are evaluated separately.  In this case, at the 
March 2005 QTC examination the appellant reported needing to 
urinate during the daytime 10 times at intervals of 45 
minutes and during the night 2 times at intervals of 3 hours.  
At the November 2006 QTC examination the appellant reported 
needing to urinate during the daytime 6 times at intervals of 
1.5 hours and during the night 2 times at intervals of 4 
hours.  He was diagnosed with bladder dysfunction.  The 
examiner stated the bladder dysfunction was a complication of 
diabetes neuropathy.  At the November 2008 examination the 
appellant denied any bladder problems.  

The Board finds that an examination is necessary to determine 
whether there has been a disability of the bladder at any 
time during the appeal period.  The Board notes that while in 
the November 2006 examination report the examiner associated 
the diagnosis of bladed dysfunction has been associated with 
diabetic neuropathy, the appellant has denied current bladder 
problems.  Moreover, the examiner in November 2006 did not 
provide a rationale for his opinion that the diagnosed 
bladder dysfunction was a complication of the neuropathy.  

Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  In this case, 
the appellant filed a claim for TDIU, therefore, the issue is 
raised by the record.  As such, the issue is properly before 
the Board.  A review of the record shows that further 
development is needed to properly adjudicate the TDIU claim.  

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

The record shows that the appellant is currently unemployed.  
He alleges that his service connected disabilities prevent 
him from obtaining gainful employment.  While the appellant 
has been afforded VA examination, an opinion as to his 
unemployability and the effect of his service connected 
disabilities on his employability was not rendered.  
Moreover, the Board notes that the appellant has multiple 
additional disabilities which are not service connected.  The 
Board finds that the appellant should be afforded an 
appropriate VA examination to determine whether he is unable 
to secure or maintain substantially gainful employment as a 
result of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be offered a 
VA examination to determine the exact 
diagnosis of any bladder dysfunction 
present at any time during the appeal 
period.  If a bladder disability is 
found, the examiner should opine as to 
whether any bladder disability present 
is a result or is associated with the 
service connected diabetes mellitus 
type II.  All symptoms associated with 
any bladder disability found must be 
specifically described.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.  

2.  TheAOJ should adjudicate the issue 
of entitlement to service connection 
for a bladder disability.

3.  After the above development has 
been completed, the AOJ should schedule 
the appellant for an appropriate VA 
examination to determine the effect of 
his service-connected compensable 
disabilities on his employability.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that the appellant is unable to secure 
or maintain substantially gainful 
employment solely as a result of his 
service connected disabilities.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


